Citation Nr: 0110849	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
asbestos exposure, to include shortness of breath.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The appellant had active duty in the Navy from February 1948 
to April 1970, when he retired.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal from an April 1999 
rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in part, denied the appellant's claim of 
entitlement to service connection for the residuals of 
asbestos exposure, to include shortness of breath.


REMAND

The RO denied the appellant's claim of entitlement to service 
connection for the residuals of exposure to asbestos on the 
ground the claim was not well grounded.  There has been a 
significant change in the law concerning well-grounded claims 
during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board notes that the appellant's service medical records 
from more than 22 years of active duty in the Navy, aside 
from a few documents provided by the appellant, have not been 
associated with the claims file.  While the RO has attempted 
to obtain the service medical records without success, it 
does not appear that a request was directed to the Naval 
Reserve Personnel Center in New Orleans which is the 
repository for the medical records of retired naval 
personnel.  Nor does it appear that the appellant was ever 
asked if he was in possession of copies of his complete 
service medical file.

Review of the evidence of record reveals that the appellant, 
in his October 1999 Notice of Disagreement, stated that he 
had undergone a lung biopsy at the Naval Hospital in 
Pensacola in February 1980.  It does not appear that the 
records from that hospitalization were ever requested.

Review of the claims file does not indicate that any VA 
physician ever reviewed the entire claims file or examined 
the appellant.  Therefore, no adequate or complete assessment 
of the nature and etiology of the appellant's claimed 
respiratory/lung condition has ever been accomplished.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact all appropriate 
entities, such as the Naval Reserve 
Personnel Center in New Orleans, and 
obtain the appellant's Navy medical 
records.  The appellant should be asked 
if he is in possession of any additional 
service medical records.

3.  The RO should obtain the Pensacola 
Naval Hospital records associated with 
the appellant's February 1980 lung 
biopsy.

4.  The RO should attempt to secure 
copies of all VA medical records 
pertaining to the appellant, to the 
extent not already on file.  The 
appellant should identify the VA 
facilities from which he has received 
treatment for any lung condition.

5.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him pertinent treatment not 
previously of record.  Upon receipt of 
such information, and, if necessary, duly 
executed authorization for the release of 
private medical information, the RO 
should request that all health care 
providers identified by the appellant, 
whether military, CHAMPUS or private, 
furnish legible copies of all medical 
records compiled in conjunction with any 
treatment accorded him for a pulmonary 
condition.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims file.  If private treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

6.  The RO should afford the appellant a 
VA respiratory examination, with review of 
the claims file and examination of the 
appellant by an appropriate VA medical 
specialist, in order to determine whether 
it is as likely as not that any pulmonary 
disability that is related to in-service 
exposure to asbestos currently exists.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination(s) scheduled as 
a result of this remand and to cooperate in the development 
of the case, and that the consequences of failure to report 
for a VA examination without good cause may include denial of 
his claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


